DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted April 5, 2021, has been received.  The amendment of claim 1-4, and 6; and addition of new claims 9-10 is acknowledged.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a physical quantity detecting device having a circuit board, the circuit board having a first support portion, a second support portion, and a housing supporting the circuit board.
The cited art, U.S. Patent Pub. 2004/0060361 (“Kozawa”), discloses a similar physical quantity detecting device having a circuit board, the circuit board having a first support portion, a second support portion, and a housing supporting the circuit board.  However, the cited art does not appear to explicitly disclose or suggest wherein the housing includes an upstream-side outer wall, the upstream-side outer wall having a hollow portion configured to form a housing space, wherein the housing space is configured to house the free end of the second portion, wherein the free end of the second portion extends substantially parallel to a lower face side of the housing space, and wherein the third support portion extends between the lower face side of the housing space and the free end of the second support portion. Thus, the cited art does not provide the specific structure of the housing relative to the support portions and temperature detecting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853